Case 0:18-cv-62841-RNS Document 8 Entered on FLSD Docket 01/10/2019 Page 1 of 1




                           United States District Court
                                     for the
                           Southern District of Florida

 Marisa Rodriguez, Plaintiff            )
                                        )
 v.                                     )
                                          Civil Action No. 18-62841-Civ-Scola
                                        )
 FL Cash Home Buyers, LLC,              )
 Defendant                              )

                               Order of Dismissal
      The Plaintiff has dismissed this case with prejudice consistent with
 Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Notice of Dismissal, ECF No. 7).
 The Court directs the Clerk to close this case. All pending motions are denied
 as moot.
       Done and ordered at Miami, Florida on January 9, 2019.


                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
